EXHIBIT 10.2
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR JAMES A. YOST
     This Supplemental Executive Retirement Plan (the “Plan”) for James A. Yost
is effective as of the later of the date employment commences with Dana Holding
Corporation (the “Company”) or May 1, 2008 (the “Effective Date”), in order to
provide James A. Yost (the “Participant”) with certain additional, non-qualified
retirement benefits. The provisions of this Plan shall apply only to the
Participant.
ARTICLE I
DEFINITIONS
     “Cause” means:
     A. Any act or omission constituting a material breach by the Executive of
any provisions of the Employment Agreement ( as defined below) that has not been
cured within thirty (30) days after written notice to the Executive describing
the breach and the nature of the conduct necessary to cure the breach;
     B. The willful failure by the Executive to perform his duties hereunder
(other than any such failure resulting from the Executive’s Disability), after
demand for performance is delivered by Company that identifies in reasonable
detail the manner in which Company believes the Executive has not performed his
duties, if, within 30 calendar days of such demand, the Executive fails to cure
any such failure capable of being cured;
     C. Any intentional act or misconduct materially injurious to Company or any
Subsidiary, financial or otherwise, or any act of misappropriation, fraud
including with respect to Company’s accounting and financial statements,
embezzlement or conversion by the Executive of Company’s or any of its
Subsidiary’s property;
     D. The conviction (or plea of no contest) of the Executive for any felony
including any felony involving fraud, moral turpitude, embezzlement or theft;
     E. The commission of any violation of any antifraud provision of federal or
state securities laws; or
     F. Alcohol or prescription or other drug abuse substantially affecting work
performance.
          “Code” means the Internal Revenue code of 1986, as from time to time
amended.

1



--------------------------------------------------------------------------------



 



     “Committee” means the Chief Administrative Officer, the Vice President,
General Counsel and Secretary, and the Director of Compensation of the Company.
If any of the Committee members would have a personal interest in the discharge
of the duties of the Committee, that individual must recuse himself or herself
from the decisions of the Committee.
     “Company” means Dana Holding Corporation, a Delaware Corporation.
     “Disability” or “Disabled” will mean the Executive’s incapacity due to
physical or mental illness to substantially perform his duties and the essential
functions of his position, with or without reasonable accommodation, on a
full-time basis for six months as determined by the Board in its reasonable
discretion, and within 30 days after a notice of termination is thereafter given
by the Company, the Executive will not have returned to the full-time
performance of the Executive’s duties; provided, however, if the Executive
disputes a determination to terminate his employment because of Disability, the
question of the Executive’s disability will be subject to the certification of a
qualified medical doctor selected by the Company and the Executive. The costs of
such qualified medical doctor will be paid for by the Company.
     “Employment Agreement” means the agreement of employment between Company
and Participant of even date herewith.
     “Good Reason” means (i) a reduction in the Executive’s Base Salary or
benefits (other than reductions applied similarly to all of the Company’s senior
executives); (ii) failure to pay or provide any of the compensation set forth in
this Agreement (except for reductions applied similarly to all of the Company’s
senior executives); (iii) a material adverse change by the Company in the
Executive’s title, position, authority or reporting relationships within the
Company (and which shall not include any additional duties assigned to the
Executive based on his past experience and background); and (iv) a failure by
the Company to comply with any material provision of this Agreement, which
failure is not cured (if capable of cure) within 15 days (or in any event after
45 days if not

2



--------------------------------------------------------------------------------



 



capable of cure within 15 days) after written notice of such non-compliance by
the Company.
     “Normal Retirement Date” means the last day of the 36th month of the
Participant’s employment with the Company.
     “Normal Retirement Benefit” means the lump sum benefit payable to the
Participant as set forth in Section 2.1 of the Plan upon attainment of the
Normal Retirement Date.
     “Participant” means James A. Yost
     “Plan” means the Supplemental Executive Retirement Plan for James Yost set
forth herein.
     “SavingsWorks” means the Company-sponsored 401(k) defined contribution
plan.
     “Termination Date” means the date on which the Participant ceases to be
employed by the Company for any reason, including, but not limited to, by reason
of his death, disability or his election to retire or voluntarily resign.
ARTICLE II
BENEFITS
     2.1 Normal Retirement Benefit. If employment continues to at least the
Participant’s Normal Retirement Date, the Company shall be obligated to pay the
Participant upon the Participant’s Termination Date in a single lump sum, the
Participant’s the Normal Retirement Benefit. The Participant’s Normal Retirement
Benefit shall equal the accumulated balance in a notional defined contribution
account (the “SERP account”). The Company shall credit the SERP account each
year in the following manner:

3



--------------------------------------------------------------------------------



 



  (a)   Twenty percent (20%) of the Participant’s base salary amount paid by the
Company; plus     (b)   Twenty percent (20%) of the Participant’s gross award
under the Dana Holding Company Annual Incentive Plan, as may be amended and
restated from time to time (the “Incentive Plan”); minus     (c)   The amount
credited to the Participant under SavingsWorks without regard to any matching
contributions.

On the first day of each calendar year, the Company shall credit to the SERP
account the amount described in paragraph (a) of this Section based on the base
salary earned by the Participant in the preceding calendar year. For this
purpose, base salary means the gross amount payable to the Participant without
regard to reductions such as employment tax withholdings or additions such as
imputed income amounts.
With respect to the amount described in paragraph (b) of this Section, the
Company shall credit the amount specified in paragraph (b) above on the day the
Incentive Plan award is paid by the Company. The Company shall, on an annual
basis, provide the Participant with a statement which shows the balance accrued
in the SERP, including the amounts described in Section 2.2, below.
     2.2 Earnings Credit. On the first day of each calendar year an earnings
credit shall be added to the SERP account. Such earnings credit shall equal five
percent (5%) of the balance in the SERP account as of the end of the preceding
calendar year except that the earnings credit on the portion of the SERP account
that is attributable to the Participant’s receipt of an Incentive Award in such
preceding year shall be pro-rated based on an annualized return of five percent
(5%).
     2.3 Vesting Conditions. Except as expressly provided in Section 2.4 below,
the Normal Retirement Benefit shall be forfeited if the Participant’s
Termination Date occurs before the date the Participant attains Normal
Retirement Date (the “Vesting Date”).

4



--------------------------------------------------------------------------------



 



     2.4 Involuntary Termination; Disability; Death. If, prior to his Normal
Retirement Date, the Participant’s employment with the Company terminates as a
result of the Participant’s: (a) death or Disability; (b) involuntary
termination by the Company for a reason other than Cause; or (c) resignation for
Good Reason, the SERP account to which the Participant is entitled under this
Agreement shall immediately vest and the Company shall credit the SERP account
in the manner specified in section 2.1 with respect to any base salary or
Incentive Award earned or paid in the year of termination but only to the extent
the SERP account had not previously credited such base salary or Incentive
Award. Any benefit payable pursuant to this Section 2.4 shall be paid in cash in
a single lump sum.
     2.5 Termination. For purposes of this Plan, no payment that would otherwise
be made and no benefit that would otherwise be provided upon a termination of
employment will be made or provided unless and until such termination of
employment is also a “Separation from Service” (as determined in accordance with
Section 409A of the Code).
     2.6 Beneficiary. In the event of the Participant’s death, the Participant’s
beneficiary under SavingsWorks shall be entitled to receive any benefits that
otherwise would have been payable to the Participant hereunder. In the event the
Participant has not designated a beneficiary under SavingsWorks, the
Participant’s estate shall be entitled to receive any benefits that otherwise
would have been payable to the Participant hereunder.
     2.7 Section 409A Delay. Notwithstanding any provisions of Section 2 to the
contrary, if the Participant is a “specified employee” (within the meaning of
Section 409A and determined pursuant to procedures adopted by the Company) at
the time of his Separation from Service and if any portion of the payments or
benefits to be received by the Participant under Section 2 upon his separation
of service with the Company would be considered deferred compensation under
Section 409A, then the following provisions will apply to the relevant portion:

5



--------------------------------------------------------------------------------



 



  A.   Each portion of such payments and benefits that would otherwise be
payable pursuant to Section 2 during the six-month period immediately following
the Participant’s Separation of Service (the “Delayed Period”) will instead be
paid or made available on the earlier of (i) the first business day of the
seventh month following the date the Participant incurs a Separation of Service;
and (ii) the Participant’s death (the applicable date, the “Permissible Payment
Date”);     B.   Payments delayed under Section 2.7 as a result of the
application of Section 409A will not accrue interest. In no event will the
reimbursements or in-kind benefits to be provided by the Company in one taxable
year affect the amount of reimbursements or in-kind benefits to be provided in
any other taxable year, nor will the Participant’s right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit; and
    C.   Each payment under this Plan will be considered a “separate payment”
and not of a series of payments for purposes of Section 409A.

ARTICLE III
PLAN ADMINISTRATION
     3.1 Administration of Plan. The Committee shall have the sole
responsibility for the administration of the Plan.
     3.2 Claims Procedure. The Committee shall make all determinations as to the
right of any person to a benefit under this Plan and the amount of such benefit.
Any denial by the Committee of a claim for benefits under the Plan by
Participant shall be stated in writing by the Committee and shall set forth the
specific reasons for the denial. In addition, the Committee shall afford a
reasonable opportunity to any Participant whose claim for benefits has been
denied for a review of the decision denying the claim. The Participant may, in
such circumstances, invoke the provisions of Section 17 of the Employment
Agreement and submit the dispute to arbitration.
     3.3 Powers and Duties of the Committee. The Committee shall have such
duties and powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following:

6



--------------------------------------------------------------------------------



 



  (a)   to construe and interpret the Plan, to resolve ambiguities,
inconsistencies, and omissions and determine the amount, manner and time of
payment of any benefits hereunder. In the event of any disagreement regarding
interpretation of the Plan, the Participant may, in such circumstances, invoke
the provisions of Section 17 of the Employment Agreement and submit the dispute
to arbitration.     (b)   to prescribe procedures to be followed by Participant
in filing elections or revocations thereof;     (c)   to prepare and distribute,
in such manner as the Committee determines to be appropriate, information
explaining the Plan, including an annual statement of account to Participant;  
  (d)   to receive for the Company and from Participant such information as
shall be necessary for the proper administration of the Plan;     (e)   to
furnish the Company, upon request, such reports with respect to the
administration of the Plan as are reasonable and appropriate;     (f)   to
appoint individuals to assist in the administration of the Plan and any other
agents it deems advisable, including actuaries and legal counsel; and     (g)  
to create subcommittees and appoint agents, and to delegate such of its rights,
powers and discretions to such subcommittees or agents as it deems desirable.

     3.4 Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable or appropriate for the proper administration of the Plan.
When making a determination or calculation, the Committee shall be entitled to
rely upon information furnished by a Participant or the Company. In the event
the Participant disputes the Committee’s determination or calculations, the
determination of the Committee as to any question involving the administration
and interpretation of the Plan shall be subject to arbitration pursuant to the
provisions of Section 17 of the Employment Agreement.
     3.5 Indemnification of Committee. To the extent permitted by law, the
Committee and any person to whom it may delegate any duty or power in connection
with administering the Plan, the Company, and the officers and trustees thereof,
shall be entitled to rely conclusively upon, and shall be fully protected in any
action taken or suffered by them in good faith in reliance upon, any actuary,
trustee, counsel, accountant,

7



--------------------------------------------------------------------------------



 



other specialist, or other person selected by the Committee, or in reliance upon
any tables, valuations, certificates, opinions or reports that may be furnished
by any of them. Further, to the extent permitted by law, no member of the
Committee, nor the Company, nor the officers or trustees thereof, shall be
liable for any neglect, omission or wrongdoing, except for his, her or its own
individual misconduct. To the extent permitted by law, any present or former
member of the Committee shall be indemnified by the Company and its successors
against any and all liabilities arising; by reason of any act or failure to act
made in good faith pursuant to the provisions of the Plan, including expenses
reasonably incurred in the defense of any claim relating thereto.
ARTICLE IV
MISCELLANEOUS
     4.1 Withholding of Taxes. The Company may deduct or withhold from any
payments to be made under the Plan any Federal, state, local income or
employment taxes as required under applicable laws to be withheld (including
under Code Section 409A), or may instead require the Participant or Beneficiary,
as the case may be, to pay any such amount, or the balance of any such amount.
     4.2 No Contract of Employment. Nothing contained herein shall be construed
as a contract of employment between the Company and Participant, or as giving a
right to Participant to be continued as an executive or employee of the Company,
or as a limitation of the right of the Company to discharge Participant at any
time with or without Cause. The parties acknowledge the Employment Agreement as
it relates to the obligations of each of the parties.
     4.3 Addresses. Each person entitled to benefits hereunder shall file with
the Committee from time to time in writing his or her complete mailing address
and each change of mailing address. Any check representing payment hereunder,
and any communication, addressed to Participant or to any other person at his or
her last address so filed (or if no such address has been filed, then at his or
her last address indicated on

8



--------------------------------------------------------------------------------



 



the records of the Company) shall be deemed to have been received by such person
for all purposes of the Plan, and neither the Company nor any other person shall
be obligated to search for or ascertain the location of any such person to whom
such communication was sent.
     4.4 Expenses. All expenses that shall arise in connection with the
administration of the Plan, including but not limited to compensation and other
expenses and charges of any actuary, trustee, counsel, accountant, specialist,
or other person who shall be employed by the Committee in connection with the
administration thereof, shall be paid by the Company.
     4.5 Anti-Alienation. Except as may otherwise be provided by law, no
distribution or payment under the Plan to any Participant or beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be void; nor shall any such distribution or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagements
or torts of any person entitled to such distribution or payment.
     4.6 Unfunded Plan. The benefits payable under the Plan shall be paid from
the general assets of the Company. Participant and his beneficiary shall not
have any interest in any specific assets of the Company by reason of the
establishment and maintenance of the Plan, and such persons shall have only the
status of unsecured creditors of the Company with respect to any benefits that
become payable under the Plan. The Company may, in its discretion, purchase
insurance contracts or establish a trust to assist it in satisfying its
obligations to provide benefits under the Plan; provided, however, that (i) any
such insurance contracts and the assets of any such trust shall remain subject
to the claims of the Company’s general creditors in the event of the Company’s
insolvency, (ii) the Company or such trust shall be the sole owner of any such
insurance contracts, and (iii) no Participant or any other person who may become
entitled to benefits hereunder shall have any interest in any such insurance
contract.

9



--------------------------------------------------------------------------------



 



     4.7 Compliance with Code Section 409A. It is intended that any amounts
payable under this Plan and the Company’s and the Participant’s exercise of
authority or discretion hereunder will comply with the provisions of
Section 409A of the Code and the treasury regulations relating thereto so as not
to subject the Participant to the payment of the additional tax, interest and
any tax penalty which may be imposed under Code Section 409A. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of Treasury or the Internal Revenue Service. Notwithstanding
the foregoing, no particular tax result for the Participant with respect to any
income recognized by the Participant in connection with the Plan is guaranteed,
and the Participant will be responsible for any taxes, penalties and interest
imposed on him under or as a result of Section 409A of the Code in connection
with the Plan.
     4.8 Incompetency. If the Committee determines that any person entitled to
payments under the Plan is an infant or incompetent by reason of physical or
mental disability, it may cause all payments thereafter becoming due to such
person to be made to any other person for his or her benefit, without the
responsibility to follow the application of amounts so paid. Payments made
pursuant to this provision shall completely discharge the Plan and the Committee
from any further liability or responsibility therefor.
     4.9 Benefits Not Compensation. Any benefits provided under the Plan shall
not be deemed salary or other compensation to the Participant for the purpose of
computing any benefits to which the Participant may be entitled under any
pension plan or other employee benefit plan maintained by the Company.
     4.10 Amendment or Termination of Plan. The Company may not amend or
terminate this Plan without the written consent of Participant or, after
Participant’s Death or Disability, any beneficiary.

10



--------------------------------------------------------------------------------



 



     4.11 Ohio Law to Govern. This Plan shall be construed and regulated and its
validity and effect and the rights hereunder of all parties interested shall at
all times be determined and this Plan shall be administered, in accordance with
the laws of the State of Ohio.
     4.12 Successors and Assigns. This Plan shall be binding upon and shall
inure to the benefit of the Participant and his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company (and its parent, if any, and affiliates) and its successors and assigns.
     4.13 Entire Agreement. This Plan constitutes the final, complete and
exclusive agreement between Participant and the Company with respect to the
subject matter hereof and hereby replaces and supercedes all prior agreements,
offers or promises whether oral or written with respect thereto. In the event of
any inconsistency between this Agreement and any other agreement which binds or
benefits the Executive and the Company, this Agreement shall govern and control.
DANA HOLDING CORPORATION
By: /s/ Robert H. Marcin                                        
Name: Robert H. Marcin
Title: Chief Administrative Officer

ACCEPTED AND AGREED:   /s/ James A. Yost                                        
JAMES A. YOST

11